In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  

No.  11-­‐‑2989  
MARGARET   RICHEK   GOLDBERG,  as  Trustee  under  the  Seymour  
Richek  Revocable  Trust,  on  behalf  of  a  class,  
                                                   Plaintiff-­‐‑Appellant,  
                                                                                                v.  

BANK  OF  AMERICA,  N.A.,  and  LASALLE  BANK,  N.A.,  
                                           Defendants-­‐‑Appellees.  
                                                           ____________________  

                       Appeal  from  the  United  States  District  Court  for  the  
                         Northern  District  of  Illinois,  Eastern  Division.  
                          No.  10  C  6779  —  Robert  M.  Dow,  Jr.,  Judge.  
                                                           ____________________  

    ARGUED  JANUARY  17,  2012  —  DECIDED  JANUARY  23,  2017  
                  ____________________  

   Before   FLAUM,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.*  


                                                                                                     
    *   Circuit   Judge   Cudahy   was   a   member   of   the   panel   that   heard   oral  

argument  but  died  before  the  decision  was  issued.  On  December  1,  2016,  
Circuit  Judge  Flaum  was  selected  by  a  random  procedure  to  replace  him.  
He  has  read  the  briefs  and  listened  to  the  recording  of  oral  argument.  
2                                                                   No.  11-­‐‑2989        


     PER   CURIAM.   LaSalle  Bank  offered  custodial  accounts  that  
clients   used   to   invest   in   securities.   If   an   account   had   a   cash  
balance   at   the   end   of   a   day,   the   cash   would   be   invested   in  
(“swept”  into)  a  mutual  fund  from  a  list  that  the  client  chose.  
LaSalle  Bank  would  sell  the  mutual  fund  shares  automatical-­‐‑
ly   when   the   customer   needed   the   money   to   make   other   in-­‐‑
vestments   or   wanted   to   withdraw   cash.   Stephen   Richek,   as  
trustee   under   the   Seymour   Richek   Revocable   Trust,   opened  
a  custodial  account  with  a  sweeps  feature.  (The  current  trus-­‐‑
tee   is   Margaret   Richek   Goldberg;   for   the   sake   of   continuity  
we  continue  to  refer  to  the  investor  and  plaintiff  as  Richek.)  
Richek   was   satisfied   with   LaSalle’s   services   until   it   was   ac-­‐‑
quired   by   Bank   of   America.   After   the   acquisition,   Bank   of  
America   notified   the   clients   that   a   particular   fee   was   being  
eliminated.  Richek,  who  had  not  known  about  the  fee,  then  
sued   in   state   court,   contending   that   LaSalle   had   broken   its  
contract  (which  had  a  schedule  that  did  not  mention  this  fee)  
and   violated   its   fiduciary   duties.   Richek   proposed   to   repre-­‐‑
sent   a   class   of   all   customers   who   had   custodial   accounts   at  
LaSalle.   (Because   LaSalle   became   a   subsidiary   of   Bank   of  
America,   and   now   operates   under   its   name,   we   refer   from  
now  on  to  “the  Bank,”  which  covers  both  institutions.)  
     The   Bank   removed   the   suit   to   federal   court,   relying   on  
the   Securities   Litigation   Uniform   Standards   Act   of   1998  
(SLUSA   or   the   Litigation   Act),   15   U.S.C.   §78bb(f).   (Section  
78bb  is  part  of  the  Securities  Exchange  Act  of  1934.  The  Liti-­‐‑
gation   Act   added   similar   language   to   the   Securities   Act   of  
1933.  See  15  U.S.C.  §77p(b).  The  Bank  is  not  an  issuer  or  un-­‐‑
derwriter   covered   by   the   1933   Act,   so   we   refer   to   §78bb(f).)  
SLUSA  authorizes  removal  of  any  “covered  class  action”  in  
which  the  plaintiff  alleges  “a  misrepresentation  or  omission  
of  a  material  fact  in  connection  with  the  purchase  or  sale  of  a  




  
No.  11-­‐‑2989                                                                  3  


covered   security”   (§78bb(f)(1)(A)).   The   statute   also   requires  
such  state-­‐‑law  claims  to  be  dismissed.  The  district  court  held  
that   Richek’s   suit   fits   the   standards   for   both   removal   and  
dismissal   and   entered   judgment   in   the   Bank’s   favor.   2011  
U.S.  Dist.  LEXIS  86105  (N.D.  Ill.  Aug.  4,  2011).  
    According  to  the  complaint,  some  mutual  funds  paid  the  
Bank  a  fee  based  on  the  balances  it  transferred,  and  the  Bank  
did  not  deposit  these  fees  in  the  custodial  accounts  or  notify  
customers  that  it  was  retaining  them.  The  Bank’s  retention  of  
these  payments  is  economically  equivalent  to  a  secret  fee  col-­‐‑
lected  from  the  accounts,  because  they  contained  less  money  
than  they  would  have  had  the  Bank  credited  them  with  the  
fees  paid  by  the  mutual  funds—fees  derived  from  the  custo-­‐‑
dial   accounts   themselves.   Richek   contends   that   the   Bank  
thus  kept  for  its  own  benefit  fees  exceeding  those  in  the  con-­‐‑
tractual  schedule,  without  disclosure  to  its  customers.  
    Richek’s   claim   depends   on   the   omission   of   a   material  
fact—that  some  mutual  funds  paid,  and  the  Bank  kept,  fees  
extracted   from   the   “swept”   balances.   He   concedes   that   his  
suit   is   a   “covered   class   action”   (the   class   has   more   than   50  
members;  see  §78bb(f)(5)(B)(i)(I))  and  that  each  of  the  mutual  
funds  is  a  “covered  security”  (see  §78bb(f)(5)(E)).  The  Bank’s  
omission   was   in   connection   with   a   purchase   or   sale   of   a  
“covered  security”.  See  Merrill  Lynch,  Pierce,  Fenner  &  Smith  
Inc.   v.   Dabit,   547   U.S.   71   (2006).   Chadbourne   &   Parke   LLP   v.  
Troice,  134  S.  Ct.  1053  (2014),  does  not  affect  this  conclusion,  
because   customers   were   dealing   directly   with   covered   in-­‐‑
vestment  vehicles.  (Troice  holds  that  the  Litigation  Act  does  
not   apply   when   the   customer   invests   in   an   asset   that   does  
not   consist   of,   or   contain,   covered   securities.)   Because   “[n]o  
covered   class   action   based   upon   the   statutory   or   common  




  
4                                                                  No.  11-­‐‑2989       


law  of  any  State  or  subdivision  thereof  may  be  maintained  in  
any  State  or  Federal  court  by  any  private  party”  (§78bb(f)(1))  
when  these  conditions  have  been  met,  the  district  court’s  de-­‐‑
cision  is  unexceptionable.  
    According   to   Richek,   the   Bank’s   omission   is   outside   the  
scope   of   the   Litigation   Act   because   it   does   not   involve   the  
price,   quality,   or   suitability   of   any   security.   But   the   Litiga-­‐‑
tion  Act  does  not  say  what  kind  of  connection  must  exist  be-­‐‑
tween   the   false   statement   or   omission   and   the   purchase   or  
sale   of   a   security;   the   statute   asks   only   whether   the   com-­‐‑
plaint  alleges  “a  misrepresentation  or  omission  of  a  material  
fact  in  connection  with  the  purchase  or  sale  of  a  covered  se-­‐‑
curity”.   Richek’s   complaint   alleged   a   material   omission   in  
connection   with   sweeps   to   mutual   funds   that   are   covered  
securities;  no  more  is  needed.  
    Apparently   Richek   believes   that   only   statements   (or  
omissions)  about  price,  quality,  or  suitability  are  covered  by  
the   federal   securities   laws,   and   that   only   state-­‐‑law   claims  
that   overlap   winning   securities   claims   are   affected   by   the  
Litigation   Act.   This   is   doubly   wrong.   First,   Dabit   holds   that  
claims   that   arise   from   securities   transactions   are   covered  
whether  or  not  the  private  party  could  recover  damages  un-­‐‑
der  federal  law.  (In  Dabit  itself  no  private  right  of  action  for  
damages  was  possible,  yet  the  Court  held  the  claim  covered  
and  preempted.)  Second,  the  Securities  Exchange  Act  of  1934  
forbids   material   misrepresentations   and   omissions   in   con-­‐‑
nection   with   securities   transactions   whether   or   not   the   mis-­‐‑
representation   or   omission   concerns   the   price,   quality,   or  
suitability  of  the  security.  See,  e.g.,  SEC  v.  Zandford,  535  U.S.  
813  (2002);  United  States  v.  Naftalin,  441  U.S.  768  (1979).  Thus  
Richek  may  have  had  a  good  claim  under  federal  securities  




  
No.  11-­‐‑2989                                                                   5  


law.  But  he  chose  not  to  pursue  it,  and  SLUSA  prevents  him  
from  using  a  state-­‐‑law  theory  instead.  
     We  said  earlier  that  Richek  concedes  that  his  claim  rests  
on   a   material   omission   and   that   the   mutual   funds   are   cov-­‐‑
ered   securities.   He   does   not   concede   that   the   omission   was  
“in  connection  with”  the  purchase  or  sale  of  a  covered  secu-­‐‑
rity.   This   branch   of   his   argument   rests   on   Gavin   v.   AT&T  
Corp.,  464  F.3d  634  (7th  Cir.  2006).  We  reject  Richek’s  conten-­‐‑
tion   for   the   reasons   given   in   Holtz   v.   JPMorgan   Chase   Bank,  
N.A.,  No.  13-­‐‑2609  (7th  Cir.  Jan.  23,  2017),  slip  op.  9–11.  
     Richek   also   maintains   that   his   action   rests   on   state   con-­‐‑
tract  law  and  state  fiduciary  law,  not  securities  law.  This  line  
of   argument,   too,   is   addressed   and   rejected   in   Holtz,   which  
holds  that  if  a  claim  could  be  pursued  under  federal  securi-­‐‑
ties  law,  then  it  is  covered  by  the  Litigation  Act  even  if  it  also  
could   be   pursued   under   state   contract   or   fiduciary   law.   A  
claim   that   a   fiduciary   that   trades   in   securities   for   a   custom-­‐‑
er’s  account  has  taken  secret  side  payments  is  well  inside  the  
bounds  of  securities  law.  See  Holtz,  slip  op.  4–9.  
                                                                      AFFIRMED  




  
6                                                          No. 11-2989


    FLAUM, Circuit Judge, concurring. I agree that the Securities
Litigation Uniform Standards Act of 1998 (“SLUSA”), 15
U.S.C. § 78bb(f), warranted removal and dismissal of Stephen
Richek’s lawsuit. The challenge presented by this appeal re-
quires addressing the scope of SLUSA’s “misrepresentation or
omission of a material fact” prohibition.
    Stephen Richek, as trustee under the Seymour Richek Rev-
ocable Trust, entered into an agreement with LaSalle National
Bank, under which LaSalle would open a custodian account
for the Trust to invest in securities.1 The parties agreed to a fee
schedule that required LaSalle to notify Richek of any in-
creases. As part of maintaining Richek’s custodian account,
LaSalle would invest (“sweep”) any cash balances at the end
of the day into a mutual fund Richek had selected from a list
provided by LaSalle. Eventually, Richek learned that LaSalle,
unbeknownst to him, had been accepting reinvestment
(“sweep”) fees from the mutual funds based on the average
daily invested balance LaSalle had swept from his custodian
account. Each fee was unique to the particular mutual fund.
    Richek sued the Bank2 in Illinois state court on behalf of
all customers with custodian accounts, alleging that the Bank
had (1) violated its fiduciary duties and (2) breached the un-
derlying contract. The Bank removed the lawsuit to federal
court pursuant to SLUSA and 28 U.S.C § 1332(d)(2). Richek
subsequently amended his complaint, and the district court


    1 Margaret Richek Goldberg is the current trustee; I will refer to the
investor and plaintiff as “Richek.”
    2Prior to the lawsuit, Bank of America acquired LaSalle, and LaSalle
became a subsidiary of Bank of America; I will refer to both institutions
and defendants as “the Bank.”
No. 11-2989                                                                7


dismissed that amended complaint under SLUSA, entering
judgment for the Bank. This appeal followed.
    SLUSA provides, in relevant part:
        No covered class action based upon the statu-
        tory or common law of any State or subdivision
        thereof may be maintained in any State or Fed-
        eral court by any private party alleging—
            (A) A misrepresentation or omission of a ma-
                terial fact in connection with the pur-
                chase or sale of a covered security.
15 U.S.C. § 78bb(f)(1). There is no dispute that Richek’s class
action qualified as a “covered class action” under the statute.
Instead, the issue is whether Richek alleged “a misrepresen-
tation or omission of a material fact.”3
    Brown v. Calamos, 664 F.3d 123 (7th Cir. 2011), is instructive.
There, a plaintiff shareholder sued a closed-end investment
fund alleging that the fund had breached its fiduciary duty by
redeeming a particular stock, at terms unfavorable to the com-
mon shareholders, in an effort to remain in the good graces of
the investment banks and brokerage firms facing lawsuits
stemming from the stock’s value after the 2008 financial crisis.
Id. at 126. We concluded, despite the complaint’s language to
the contrary,4 that the complaint “implicitly” alleged a mate-


    3 Richek also disputes that his allegations were “in connection with
the purchase or sale of a covered security.” I agree with Judge Easterbrook
and reject these arguments under Holtz v. JPMorgan Chase Bank, N.A., No.
13-2609 (7th Cir. Jan. 23, 2017), slip. op. 9–11.
    4 The complaint explicitly stated, “Plaintiff does not assert by this ac-
tion any claim arising from a misstatement or omission in connection with
8                                                             No. 11-2989


rial misrepresentation or omission: The fund had failed to dis-
close the conflict of interest created by its broader concerns for
the fund family’s5 long-term wellbeing. Id. at 127. Without ad-
dressing the complaint’s unjust enrichment claim, we af-
firmed the district court’s dismissal of the complaint under
SLUSA. Id. at 131.
    In doing so, we considered three approaches to dismissing
complaints under SLUSA: (1) the Sixth Circuit’s “literalist”
approach, where the court asks simply whether the complaint
can reasonably be interpreted as alleging a material misrepre-
sentation or omission, see Atkinson v. Morgan Asset Mgmt., Inc.,
658 F.3d 549, 554–55 (6th Cir. 2011); (2) the Third Circuit’s
“looser” approach, where the court asks whether proof of a
material misrepresentation or omission is inessential (an “ex-
traneous detail” that does not require dismissal) or essential
(either a necessary element of the cause of action or otherwise
critical to a plaintiff’s success in the case, warranting dismis-
sal), see LaSala v. Bordier et Cie, 519 F.3d 121, 141 (3d Cir. 2008)
(citing Rowinski v. Salomon Smith Barney Inc., 398 F.3d 294 (3d
Cir. 2005)); and (3) the Ninth Circuit’s “intermediate” ap-
proach, where the court dismisses preempted suits without
prejudice, permitting plaintiffs to file complaints devoid of
any prohibited allegations, see Stoody-Broser v. Bank of America,
442 F. App’x 247, 248 (9th Cir. 2011).



the purchase or sale of a security, nor does plaintiff allege that Defendants
engaged in fraud in connection with the purchase or sale of a security.”
Such a statement, however, was not a well-pleaded allegation but rather a
legal conclusion entitled to no deference on review.
    5The fund at issue was one of at least twenty in a family of mutual
funds.
No. 11-2989                                                                9


    We have expressed concern with the Ninth Circuit’s ap-
proach, cautioning, “No longer in American law do com-
plaints strictly control the scope of litigation.” Brown, 664 F.3d
at 127. A plaintiff who removes SLUSA-triggering allegations
in an attempt to avoid dismissal may simply “reinsert” them
later upon returning to state court. Id. It is an open question
in this Circuit whether this risk of reinsertion warrants a
court’s looking beyond the amended complaint to the original
pleading.6 Doing so may leave the court’s analysis vulnerable
to hindsight bias, but may also aid in guarding against artful
amendments. Richek’s complaint history illustrates this ten-
sion. In his original complaint in state court, Richek’s fiduci-
ary duty claim alleged,
        Defendants breached their fiduciary duties of
        loyalty, care and candor when they steered plain-
        tiff and members of the Class to investment ve-
        hicles that had agreed to pay a percentage fee to
        defendants from, and based on, reinvestments
        made by Custodian Accounts.
(emphasis added). This claim is nearly identical to the fiduci-
ary duty claim dismissed pursuant to SLUSA in Holtz v.
JPMorgan Chase Bank, N.A., No. 13-2609 (7th Cir. Jan. 23, 2017),
slip. op. 1–2, where the plaintiff alleged that J.P. Morgan


    6 Actually, as suggested by Brown, it may be that the district court may

consider only the original complaint in assessing a defendant’s SLUSA fil-
ing; and if so, Richek’s amendment was inappropriate. See 664 F.3d at 131
(discussing amendments to a complaint after a defendant has moved to
dismiss under SLUSA); see also id. (disagreeing with Behlen v. Merrill Lynch,
311 F.3d 1087, 1095–96 (11th Cir. 2002)). In any event, as will be explained,
SLUSA warranted dismissal of both the original and amended complaints
in this case.
10                                                 No. 11-2989


Chase had steered its employees to invest client money in the
bank’s own mutual funds, despite higher fees or lower re-
turns. As we noted, claims alleging that “one party to a con-
tract conceal[ed] the fact it planned all along to favor its own
interests … is a staple of federal securities law.” Id. at 6–7.
Here, upon removal to federal court, Richek amended his
complaint to among, other things, omit the “steered” lan-
guage. This amendment, however, does not alleviate the con-
cerns under SLUSA: “[O]nce the case shorn of its fraud alle-
gations resumes in the state court, the plaintiff—who must
have thought the allegations added something to his case, as
why else had he made them?—may be sorely tempted to re-
introduce them, and maybe the state court will allow him to
do so. And then SLUSA’s goal of preventing state-court end
runs around limitations that the Private Securities Litigation
Reform Act had placed on federal suits for securities fraud
would be thwarted.” Brown, 664 F.3d at 128. One must then
turn to Richek’s amended complaint, and to the two remain-
ing approaches to dismissals under SLUSA, with this “rein-
sertion” risk in mind.
   As in Brown, Richek’s fiduciary duty claim triggered
SLUSA preemption under both the Sixth Circuit’s “literalist”
approach and the Third Circuit’s “looser” approach. In his
amended complaint, he claims,
       Defendants breached their duty of candor to
       plaintiff and members of the Class when they
       failed to disclose that they were receiving daily
       cash re-investment (sweep) fees from invest-
       ment vehicles into which cash balances from
       Custody Accounts were transferred.
No. 11-2989                                                          11


(emphasis added). Following the “literalist” approach, the
claim’s language speaks for itself. One can reasonably read it
to allege a material misrepresentation or omission: The Bank
failed to disclose a particular fee that, if disclosed, may have
“given pause to potential investors.” Brown, 664 F.3d at 127.
Likewise, under the “looser” approach, the Bank’s failure to
disclose was far from an inessential “extraneous detail.” Ra-
ther, Richek’s claim rested on it: To have succeeded on his fi-
duciary “duty of candor” claim, Richek needed to show that
the Bank failed to disclose, or omitted, the fact that it collected
“swipe fees” while investing its clients’ custody-account cash
balances. The inherent misrepresentation becomes especially
clear after considering the claim as it originally appeared to
the state court—if, in fact, we may consider the original com-
plaint—which alleged that the Bank secretly “steered” the cli-
ents’ money to those mutual funds that had agreed to pay the
Bank “sweep fees.” The risk that Richek may “reinsert” these
original allegations in a future state-court proceeding is am-
plified by the fact that his amended claim is inseparably inter-
twined with a material misrepresentation or omission. See
generally Brown, 664 F.3d at 128–31. As such, Richek’s fiduciary
duty claim triggered SLUSA preemption.
    All of this raises the question: Did SLUSA preempt
Richek’s entire complaint or just the individual claim? We have
not decided this issue.7 Some circuits, on one hand, have en-
dorsed a claim-by-claim approach. See In re Kingate Mgmt. Ltd.
Lit., 784 F.3d 128, 153 (2d Cir. 2015); In re Lord Abbett Mut.
Funds Fee Lit., 553 F.3d 248, 254–58 (3d Cir. 2009); Proctor v.

    7Although we discussed the plaintiff’s claims in Brown collectively,
and thus referred to a single “suit,” we did not address the issue of
whether individual claims may be preempted under SLUSA.
12                                                    No. 11-2989


Vishay Intertech. Inc., 584 F.3d 1208, 1228–29 (9th Cir. 2009). The
Third Circuit, for example, has explained that “SLUSA does
not mandate dismissal of an action in its entirety where the
action includes only some preempted claims.” In re Lord Ab-
bett, 553 F.3d at 255–56. Instead, the court concluded: “Allow-
ing those claims that do not fall within SLUSA’s preemptive
scope to proceed, while dismissing those that do, is consistent
with the goals of preventing abusive securities litigation while
promoting national legal standards for nationally traded se-
curities.” Id. at 257. On the other hand, some courts have in-
terpreted SLUSA to preempt actions, not individual claims.
See Behlen v. Merrill Lynch, 311 F.3d 1087, 1095 n.6 (11th Cir.
2002); Hidalgo-Velez v. San Juan Asset Mgmt., Inc., Civil No. 11–
2175CCC, 2012 WL 4427077, at *3 (D.P.R. Sept. 24, 2012), rev’d
on other grounds, 758 F.3d 98 (1st Cir. 2014) (“Removal of the
entire action was proper because SLUSA precludes actions;
not just claims. Based on [SLUSA’s] statutory language, many
courts have rejected the claim-by-claim analysis advanced by
Plaintiffs.”) (citation omitted) (collecting cases).
    This appeal, however, does not require us to resolve the
issue. Richek’s second claim, alleging breach of contract, also
triggered SLUSA preemption. Specifically, Richek’s amended
complaint alleged,
       Despite full performance by plaintiff and the
       other members of the Class, defendants
       breached their contract with plaintiff and the
       other members of the Class by receiving daily
       cash re-investment (sweep) fees on cash bal-
       ances in Custody Accounts that were trans-
       ferred into money market or other investment
       vehicles from the recipients of the transferred
No. 11-2989                                                   13


       funds, without authorization, or disclosure to, Cus-
       tody Account holders.
(emphasis added). We have previously explained that “a
plaintiff [should not be able to] evade SLUSA by making a
claim that did not require a misrepresentation [or omission] in
every case, such as a claim of breach of contract, but did in the
particular case.” Brown, 664 F.3d at 127. The same is true here.
Richek alleged the Bank breached the contract by receiving
the “sweep fees” without “authorization, or disclosure to,”
Richek. The disclosure claim inherently alleges a material
misrepresentation or omission for the same reasons that the
“disclosure” language in Richek’s fiduciary duty claim does.
And for Richek to have “authorized” the fees, the Bank would
have had to have disclosed them to him; so the “authoriza-
tion” claim was still fundamentally tied to a material misrep-
resentation or omission.
     As noted in Holtz, SLUSA does not preempt all contract
claims—just those that allege misrepresentations or omis-
sions. Claims involving negligent breach or post-agreement
decisions to breach, for example, may avoid SLUSA’s scope.
Holtz, slip. op. at 7. I do not, however, read the examples iden-
tified in Holtz as exhaustive. Richek’s breach of contract claim
may have avoided SLUSA preemption had he pleaded, for in-
stance, that the Bank effectively reduced the “returns” the
parties had agreed Richek would receive. Although such an
allegation would not necessarily have involved negligence on
the Bank’s part, or a post-agreement decision to breach, it still
may have successfully supported a breach of contract claim
that did not include a material misrepresentation or omission.
But Richek did not take this approach.
14                                            No. 11-2989


    Thus, SLUSA preempted Richek’s complaint, and the dis-
trict court properly dismissed it.
No. 11-2989                                                    15


    HAMILTON, Circuit Judge, dissenting. “Just as plaintiffs can-
not avoid SLUSA through crafty pleading, defendants may
not recast contract claims as fraud claims by arguing that they
‘really’ involve deception or misrepresentation.” Freeman In-
vestments, L.P. v. Pacific Life Ins. Co., 704 F.3d 1110, 1116 (9th
Cir. 2013) (reversing dismissal of similar breach of contract
case). That’s why we should reverse the dismissal of this com-
plaint, which alleges only breach of contract and breach of fi-
duciary duty, not any form of fraud or negligent misrepresen-
tation.
     Plaintiff’s breach of contract claim is simple: my contract
with the bank spelled out the fees the bank would charge for
its services. The bank breached the contract by charging addi-
tional fees. Plaintiff can prove that claim without proving any
misrepresentation or omission of material fact.
    To affirm dismissal, however, my colleagues transform
this simple claim for breach of contract into one of “omission
of a material fact.” The “omitted fact” was that the bank was
breaching the contract by charging the unauthorized fees. By
this sort of reverse alchemy, my colleagues turn gold into lead.
They use logic that other circuits have rejected and transform
an ordinary state-law claim for breach of contract into a
leaden and doomed claim under federal securities law. I re-
spectfully dissent.
    The opinions in this case and Holtz v. JPMorgan Chase Bank,
N.A., No. 13-2609, widen an already existing circuit split un-
der SLUSA. They also head in the wrong direction. They take
our circuit to a position that: (a) departs from the statutory
text; (b) loses sight of Congress’s efforts in SLUSA to protect
federalism interests; (c) selects a standard for SLUSA preemp-
tion that is difficult to administer and will produce arbitrary
16                                                  No. 11-2989


results; and (d) takes special-interest legislation to extraordi-
nary lengths. The opinions shelter the wrongful conduct of
powerful financial institutions from the only viable means to
enforce contractual and fiduciary duties.
    We should instead apply the standard adopted in the Sec-
ond, Third, and Ninth Circuits, which allows class actions un-
der state contract and fiduciary law where the plaintiffs can
prevail on their claims without proving the defendants en-
gaged in deceptive misrepresentations or omissions. In re
Kingate Management Ltd. Litig., 784 F.3d 128, 149, 152 (2d Cir.
2015); Freeman Investments, 704 F.3d at 115–16; LaSala v. Bordier
et Cie, 519 F.3d 121, 141 (3d Cir. 2008).
I. SLUSA: The Securities Fraud Core and the Issue of Expansion
   to Contract Claims
    The general story of “SLUSA,” the acronym for the Secu-
rities Litigation Uniform Standards Act of 1998, is well
known. In 1995, Congress enacted stringent new pleading
standards for private federal securities fraud litigation in the
Private Securities Litigation Reform Act. Securities plaintiffs
and their lawyers responded to the 1995 Act by bringing se-
curities fraud claims involving securities traded on national
markets in state courts under state law.
    Congress enacted SLUSA to prevent such avoidance of the
standards of the 1995 Act. See Merrill Lynch, Pierce, Fenner &
Smith Inc. v. Dabit, 547 U.S. 71, 82 (2006). SLUSA includes pro-
visions in 15 U.S.C. §§ 77p(b) and 78bb(f)(1) to bar plaintiffs
from using fraud class actions under state statutes or common
law in connection with the purchase or sale of a security
traded on a national exchange. In that core application,
SLUSA seems to be working. The controversial question is
No. 11-2989                                                   17


whether SLUSA preemption reaches so far as to bar class ac-
tions asserting not fraud but only state-law claims for breach
of contract or breach of fiduciary duty. If it does, then defend-
ants can manage some extraordinary feats of legal jiu-jitsu to
avoid liability for wrongdoing:
    Start with a plaintiff, a customer of a bank or securities
firm, who believes that she and other customers are the vic-
tims of systematic breaches of contract and fiduciary duty. She
knows she does not have a viable claim under federal securi-
ties law or for common-law fraud. She files a class action in
state court under state contract and fiduciary law. The defend-
ant removes to federal court and argues for dismissal under
SLUSA. The jiu-jitsu move is that the defendant then em-
braces a sweeping approach to federal securities law. It argues
that the plaintiff could assert a securities fraud claim (though
perhaps a fatally flawed one), that that’s what she must really
be doing, and that only her artful pleading conceals that
claim. If this logical flip works, SLUSA requires dismissal of a
perfectly good contract claim.
    In our prior SLUSA cases, we have taken care to leave
room for state-law claims for breach of contract, at least. See
Kurz v. Fidelity Management & Research Co., 556 F.3d 639, 640
(7th Cir. 2009). By extending SLUSA preemption to dismiss
the state-law class actions in Goldberg and Holtz, my col-
leagues effectively immunize a favored category of defend-
ants—banks and securities businesses—from liability for their
breaches of contract and fiduciary duty. That is an erroneous
interpretation of SLUSA.
    The critical statutory language describes which state-law
class actions are not permitted:
18                                                     No. 11-2989


       No covered class action based upon the statu-
       tory or common law of any State or subdivision
       thereof may be maintained in any State or Fed-
       eral court by any private party alleging—
       (A) a misrepresentation or omission of a material fact
       in connection with the purchase or sale of a cov-
       ered security; or
       (B) that the defendant used or employed any
       manipulative or deceptive device or contrivance
       in connection with the purchase or sale of a cov-
       ered security.
15 U.S.C. § 78bb(f)(1). The key phrase in (A), “alleging a mis-
representation or omission of a material fact,” is of course the
language of fraud and negligent misrepresentation, and (B)
also echoes the prohibitions of federal securities law.
    How might one transform a complaint alleging only
breach of contract and breach of fiduciary duty into one “al-
leging a misrepresentation or omission of a material fact”?
The problem is that parties who disagree about the meaning
of their contract will often believe and allege that the counter-
party has told them something that is not true or has failed to
disclose something, such as that party’s different interpreta-
tion of the contract. Also, a fiduciary owes a beneficiary a duty
of candor, see generally Restatement (Third) of Trusts §§ 82
(duty to provide information), 109 (duty to account for prin-
cipal and income). A breach of that duty can look a lot like an
“omission of a material fact.”
II. The Circuit Split
   How should a court apply SLUSA to such class action
complaints alleging state-law claims for breaches of contract
No. 11-2989                                                           19


and fiduciary duty? This question has produced at least a
three- or four-way circuit split.
     Since the 2012 oral argument in this case, the Second and
Ninth Circuits have adopted the approach that I believe is
best: a class action claim is barred by SLUSA only if the plain-
tiff’s claim requires proof of a misrepresentation or omission
of material fact. This approach avoids both the risks of artful
pleading by plaintiffs and the jiu-jitsu move by defendants. It
bars claims that are, in substance, for fraud or negligent mis-
representation yet allows contract and fiduciary claims to go
forward. This approach is most consistent with the statute’s
text and purposes, and it is administrable and fair.1
    In Freeman Investments, L.P. v. Pacific Life Ins. Co., 704 F.3d
1110 (9th Cir. 2013), the defendant had sold variable universal
life insurance policies to the plaintiffs. The plaintiffs alleged
that the defendant had breached their contracts and a duty of
good faith and fair dealing by charging policyholders an ex-
cessive “cost of insurance.” The original complaint had in-
cluded allegations of systematic concealment and deceit in-
volving hidden fees. Those allegations provided fuel for the
defendants’ argument that these were allegations of misrep-
resentations and omissions of material facts so that SLUSA
should apply. The district court agreed and dismissed.
   In an opinion by then-Chief Judge Kozinski, the Ninth Cir-
cuit reversed, explaining that SLUSA preemption should de-
pend on what the plaintiffs would be required to show to prove
their claims:



    1 The recent Second and Ninth Circuit cases explain why my descrip-
tion of the circuit split differs from that in Judge Flaum’s concurrence.
20                                                   No. 11-2989


      To succeed on this [contract] claim, plaintiffs need
      not show that Pacific misrepresented the cost of in-
      surance or omitted critical details. They need only
      persuade the court that theirs is the better read-
      ing of the contract term. See Yount v. Acuff Rose–
      Opryland, 103 F.3d 830, 836 (9th Cir. 1996).
      “[W]hile a contract dispute commonly involves
      a ‘disputed truth’ about the proper interpreta-
      tion of the terms of a contract, that does not
      mean one party omitted a material fact by fail-
      ing to anticipate, discover and disabuse the
      other of its contrary interpretation of a term in
      the contract.” Webster v. N.Y. Life Ins. and Annu-
      ity Corp., 386 F. Supp. 2d 438, 441 (S.D.N.Y.
      2005). Just as plaintiffs cannot avoid SLUSA
      through crafty pleading, defendants may not re-
      cast contract claims as fraud claims by arguing that
      they “really” involve deception or misrepresentation.
      Id.; see also Walling v. Beverly Enters., 476 F.2d
393, 397 (9th Cir. 1973) (“Not every breach of a
      stock sale agreement adds up to a violation of
      the securities law.”).
704 F.3d at 1115–16 (emphasis added).
    In Kingate Management, 784 F.3d 128, the Second Circuit
adopted essentially the same approach in a complex case
against some of the “feeder funds” for Bernie Madoff’s Ponzi
scheme. The plaintiffs asserted 28 claims, which the Second
Circuit organized in five groups. Most relevant for our pur-
poses are the “Group 4” and “Group 5” claims for breaches of
contract and fiduciary duty and other non-fraud tort theories,
and for recovery of professional fees that were calculated in
No. 11-2989                                                  21


error or charged for services performed poorly. The district
court had dismissed the entire case under SLUSA.
     The Second Circuit reversed in a thorough opinion by
Judge Leval. SLUSA preempted some claims alleging that the
defendants themselves had engaged in fraudulent or negli-
gent misrepresentations. SLUSA did not preempt the claims
for breaches of contract or fiduciary duty or for fees. Those
claims would not require the plaintiffs to prove that the de-
fendants had misrepresented or omitted material facts, so
they were not preempted by SLUSA. 784 F.3d at 151–52. Ac-
cord, LaSala v. Bordier et Cie, 519 F.3d 121, 141 (3d Cir. 2008)
(reversing dismissal; SLUSA preemption would not apply to
breach of fiduciary duty claims unless allegation of misrepre-
sentation operates as “factual predicate” for claim; extraneous
allegations would not support SLUSA preemption) (Pollak,
J.); Norman v. Salomon Smith Barney, Inc., 350 F. Supp. 2d 382,
387–88 (S.D.N.Y. 2004) (Lynch, J.) (“Plaintiffs’ claim is simply
that Salomon said it would do something in exchange for
plaintiffs’ fees, and then didn’t do what it had promised. The
fact that the actions underlying the alleged breach could also
form the factual predicate for a securities fraud action by dif-
ferent plaintiffs cannot magically transform every dispute be-
tween broker-dealers and their customers into a federal secu-
rities claim—the mere ‘involvement of securities [does] not
implicate the anti-fraud provisions of the securities laws.’”).
    The Sixth Circuit takes a different approach. It does not
consider whether allegations of fraud are required to prove
the plaintiffs’ contract claim: “[SLUSA] does not ask whether
the complaint makes ‘material’ or ‘dependent’ allegations of
misrepresentations in connection with buying or selling secu-
rities. It asks whether the complaint includes these types of
22                                                  No. 11-2989


allegations, pure and simple.” Segal v. Fifth Third Bank, N.A.,
581 F.3d 305, 311 (6th Cir. 2009), quoted in Atkinson v. Morgan
Asset Mgmt., Inc., 658 F.3d 549, 555 (6th Cir. 2011). This seem-
ingly textual approach is not symmetrical, however. If the
plaintiff has omitted allegations of fraud, the Sixth Circuit in-
structs district courts to treat the omission as artful pleading,
to imply the toxic allegations, and to dismiss. Atkinson, 658
F.3d at 555, following Segal, 581 F.3d at 310–11.
    Before today’s decisions in Holtz and Goldberg, we applied
a third standard for deciding when a contract or fiduciary
claim might be preempted. In Kurz v. Fidelity Management &
Research, 556 F.3d at 641, and Brown v. Calamos, 664 F.3d 123,
127 (7th Cir. 2011), we signaled that SLUSA would not
preempt contract claims. In Brown, we addressed the prob-
lems I discuss here. We allowed considerably more room for
contract class actions, but under a standard that is difficult to
administer. Brown requires a court to look at a complaint and
to prophesy whether “it is likely that an issue of fraud will
arise in the course of the litigation.” 664 F.3d at 128–29.
    While I believe plaintiff should prevail here under the bet-
ter rule adopted by the Second, Ninth, and Third Circuits,
plaintiff should also prevail under Brown. Her breach of con-
tract claim requires her to show only that the contract with the
bank authorized certain fees and that the bank breached the
contract by charging additional fees (in the form of retaining
the “sweep fees” paid for the investment of plaintiffs’ funds).
There is no need for fraud to become an issue.
   In both this case and Holtz, however, my colleagues go be-
yond the Brown standard and adopt a new, fourth standard
that is different from any other circuit’s approach. Under
Goldberg and Holtz, now, virtually any breach of contract claim
No. 11-2989                                                            23


is preempted. If the defendant had told the plaintiff what it
was actually doing, the plaintiff’s acquiescence could have
been treated as a modification or waiver of the relevant con-
tract terms. Thus can virtually any breach of contract claim by
the customer of a securities firm be transformed into a
doomed securities fraud claim that must be dismissed.
    My colleagues offer a couple of interesting exceptions,
though. One is for negligent breaches of contract, “by mis-
take.” Holtz, — F.3d at — (slip op. at 7). Why the defendant’s
state of mind should matter to a breach of contract claim is
not explained, as a matter of either contract law or federal se-
curities law. SLUSA surely preempts claims for negligent mis-
representation as well as those for intentional fraud. (Recall
that SLUSA preemption does not include a scienter require-
ment.) This proposed exception has no apparent basis in the
text of SLUSA and seems entirely arbitrary.
    The second exception is for breaches of contract that occur
after a plaintiff has already invested her money, presumably
because such a breach is not “in connection with” the pur-
chase or sale of a covered security. While the statutory text
seems to support this exception, it is likely to have little mean-
ing. In this case, for example, if the bank’s retention of the
sweep fees was a breach of contract, it happened every day,
and “in connection with” the bank’s purchases and sales of
the securities with plaintiff’s capital. In any event, the limited
scope of this exception will surely produce arbitrary results.2


    2  Circuits have also divided on two related procedural questions:
whether SLUSA preemption should be analyzed and applied to the entire
civil action or claim-by-claim, and whether a plaintiff whose complaint or
claim is deemed preempted should have any opportunity to amend the
pleading to cure the problem. Compare, e.g., Kingate, 784 F.3d at 152–53
24                                                            No. 11-2989


III. The Merits of Preempting Contract Claims
    Only the Supreme Court can settle this three- or four-way
circuit split. The Second Circuit’s opinion in Kingate, the
Ninth’s in Freeman, and the Third’s in Bordier explain well why
the best approach to this preemption problem is to ask
whether the plaintiffs would be required to prove a misrepre-
sentation or omission of a material fact. I offer a few addi-
tional thoughts prompted by my colleagues’ opinions in this
case and Holtz.
   First, my colleagues take statutory purpose too far. The
core of their thinking appears in Holtz: “Allowing plaintiffs to
avoid [SLUSA] by contending that they have ‘contract’ claims
about securities, rather than ‘securities’ claims, would render
[SLUSA] ineffectual, because almost all federal securities suits
could be recharacterized as contract suits about the securities
involved.” — F.3d at — (slip op. at 4).
   My colleagues have lost sight of a point that we and the
Supreme Court have made repeatedly: “no legislation pur-
sues its purposes at all costs. Deciding what competing values
will or will not be sacrificed to the achievement of a particular



(applying SLUSA preemption claim-by-claim), with Atkinson, 658 F.3d at
555–56 (in dicta, one preempted claim requires dismissal of entire case);
also compare, e.g., Freeman, 704 F.3d at 1116 (allowing amendment), and
U.S. Mortgage, Inc. v. Saxton, 494 F.3d 833, 842–43 (9th Cir. 2007) (allowing
amendment), with Brown, 664 F.3d at 131 (not allowing amendment). I
agree with the claim-by-claim approach and allowing plaintiffs who can
avoid SLUSA preemption to do so by amendment. Especially under post-
Iqbal federal civil pleading standards, plaintiffs have strong incentives to
say more than is necessary in their complaints. Alleging a little more than
necessary should not be fatal.
No. 11-2989                                                       25


objective is the very essence of legislative choice—and it frus-
trates rather than effectuates legislative intent simplistically
to assume that whatever furthers the statute’s primary objec-
tive must be the law.” Rodriguez v. United States, 480 U.S. 522,
525–26 (1987); see also, e.g., Board of Governors of Federal Re-
serve System v. Dimension Financial Corp., 474 U.S. 361, 373–74
(1986) (“Application of ‘broad purposes’ of legislation at the
expense of specific provisions ignores the complexity of the
problems Congress is called upon to address and the dynam-
ics of legislative action. Congress may be unanimous in its in-
tent to stamp out some vague social or economic evil; how-
ever, because its Members may differ sharply on the means
for effectuating that intent, the final language of the legisla-
tion may reflect hard-fought compromises.”); Covalt v. Carey
Canada, Inc., 860 F.2d 1434, 1439 (7th Cir. 1988) (“Courts do not
strive for ‘more’ of all legislative objectives, however; laws
have both directions and limits, and each must be scrupu-
lously honored.”).
    We have made the same point more colorfully, in a way
that applies directly here: “When special interests claim that
they have obtained favors from Congress, a court should ask
to see the bill of sale. Special interest laws do not have ‘spirits,’
and it is inappropriate to extend them to achieve more of the
objective the lobbyists wanted.” Chicago Prof’l Sports Ltd.
P’ship v. Nat'l Basketball Ass’n, 961 F.2d 667, 671 (7th Cir. 1992).
    The banks and securities businesses that won passage of
SLUSA did not win a broad preemptive provision for all class
action claims that might be made in connection with pur-
chases or sales of covered securities. They certainly did not
win passage of language preempting state-law claims for
breach of contract or fiduciary duty. The enacted language
26                                                    No. 11-2989


preempts covered class action claims that allege “a misrepre-
sentation or omission of material fact.” That language obvi-
ously calls to mind the law of fraud and (because there is no
mention of scienter) negligent misrepresentation. See also
Chadbourne & Parke LLP v. Troise, 571 U.S. —, —, 134 S. Ct.
1058, 1068–69 (2014) (rejecting purpose-based efforts to ex-
pand reach of SLUSA).
    My colleagues’ approach also fails to give effect to the fed-
eralism balance struck in SLUSA. As the Supreme Court
pointed out in Dabit, the statute was drafted to preserve cer-
tain specific roles for state securities law and securities regu-
lators. See Dabit, 547 U.S. at 87–88, discussing 15 U.S.C.
§ 78bb(f)(3), (f)(4), & (f)(5)(C); see also 15 U.S.C. § 77p (paral-
lel provisions under 1933 Securities Act). The Dabit Court
noted that including these explicit “carve-outs” for state law
“both evinces congressional sensitivity to state prerogatives
in this field and makes it inappropriate for courts to create
additional, implied exceptions.” Id. (rejecting implied excep-
tion for fraud claims alleging inducement not to sell or pur-
chase securities); accord, Chadbourne & Parke, 571 U.S. at —,
134 S. Ct. at 1068–69 (interpreting SLUSA to respect its limits
and to preserve roles for state law and state courts).
    That same federalism balance should persuade federal
courts not to find in SLUSA implied authority to sweep up
claims arising only under state law of contract and fiduciary
duty. The Congress that took such care to leave room for cer-
tain state securities laws and enforcement powers would be
surprised by these decisions. It would be surprised to learn
that federal courts are reading the statute to give special priv-
No. 11-2989                                                                 27


ileges to banks and securities businesses by preventing effec-
tive enforcement against them of such core areas of state law
as contract and fiduciary law.3
    My colleagues’ expansive reading of SLUSA also conflicts
with the Supreme Court’s approach to a closely related feder-
alism issue in Merrill Lynch, Pierce, Fenner & Smith Inc. v. Man-
ning, 578 U.S. —, 136 S. Ct. 1562 (2016). The issue in Manning
was whether section 27 of the Securities Exchange Act of 1934,
which grants exclusive federal jurisdiction over actions
“brought to enforce” Exchange Act requirements, extends to
a complaint that is filed in state court and alleges only state-
law claims, but mentions federal securities law. The unani-
mous Court said no, holding that the standard under section
27 is the same as the “arising under” rule for federal question
jurisdiction under 28 U.S.C. § 1331, so that it applies when
federal law creates the cause of action asserted and in a nar-
row category of cases where a state-law claim will necessarily




    3 My colleagues find support for their expansive treatment of SLUSA
in Northwest, Inc. v. Ginsberg, 572 U.S. —, 134 S. Ct. 1422 (2014), which held
that a state-law claim against an airline for breaching an implied covenant
of good faith and fair dealing was preempted by the Airline Deregulation
Act. See Holtz, — F.3d at — (slip op. at 4–5). The simple answer to this
argument is that the preemptive language in the Airline Deregulation Act
is much broader than the relevant language in SLUSA. The Airline Dereg-
ulation Act provides that states “may not enact or enforce a law, regula-
tion, or other provision having the force and effect of law related to a price,
route, or service of an air carrier that may provide air transportation under
this subpart.” 49 U.S.C. § 41713(b)(1) (emphasis added). To the extent
Northwest is relevant here, it might affect only plaintiff’s fiduciary duty
claim, not her claim that the bank simply breached the fee provision of the
written contract by charging extra fees not authorized by the contract.
28                                                   No. 11-2989


raise a disputed and substantial issue of federal law. 578 U.S.
at —, 136 S. Ct. at 1569–70.
    Most salient for these cases is the Court’s federalism rea-
soning. 578 U.S. at —, 136 S. Ct. at 1573–75 (Part II-C). The
Court warned against reading grants of exclusive federal ju-
risdiction too broadly, so as to interfere with state law and
state courts:
       Out of respect for state courts, this Court has
       time and again declined to construe federal ju-
       risdictional statutes more expansively than their
       language, most fairly read, requires. We have
       reiterated the need to give “[d]ue regard [to] the
       rightful independence of state governments”—
       and more particularly, to the power of the States
       “to provide for the determination of controver-
       sies in their courts.” Romero, 358 U.S., at 380
       (quoting Healy v. Ratta, 292 U.S. 263, 270 (1934);
       Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100,
       109 (1941)). Our decisions, as we once put the
       point, reflect a “deeply felt and traditional reluc-
       tance ... to expand the jurisdiction of federal
       courts through a broad reading of jurisdictional
       statutes.” Romero, 358 U.S., at 379. That interpre-
       tive stance serves, among other things, to keep
       state-law actions like Manning’s in state court,
       and thus to help maintain the constitutional bal-
       ance between state and federal judiciaries.
578 U.S. at —, 136 S. Ct. at 1573.
No. 11-2989                                                    29


    Manning shows that Congress must use clear language if
it intends to order federal courts to intrude into long-estab-
lished realms of state law and state courts. The statutory lan-
guage and standards in these cases are not identical, of course,
but Manning was enforcing limits on a grant of exclusive fed-
eral jurisdiction. The Court explained that “it is less troubling
for a state court to consider such an issue of [federal securities
law] than to lose all ability to adjudicate a suit raising only
state-law causes of action.” 578 U.S. at —, 136 S. Ct. at 1574. In
Manning itself, the state-law complaint actually mentioned
the federal securities laws but did not rely upon them for re-
lief. The Court rejected Merrill Lynch’s argument, akin to my
colleagues’ approach here and in Holtz, that a judge should go
beyond the face of the complaint and find “artful pleading,”
leaving no room for state law in the case simply because the
plaintiff might have tried to assert a claim under federal law,
but did not. Proper respect for the role of states and their laws
should lead us to reject the similar attempted expansion of
SLUSA preemption in this case and Holtz.
    Finally, the rule of the Second, Ninth, and Third Circuits
also has the benefit of being easier to administer fairly. As
noted, our earlier Brown opinion requires judges to be proph-
ets, looking at complaints and predicting whether fraud is
likely to be an issue. The more expansive approach taken in
this case and Holtz will likely produce results that are unpre-
dictable, unfair, or both. When the defendants in Manning
suggested a similar approach, the Supreme Court said it had
“no idea how a court would make that judgment” and said
that avoiding this “tortuous inquiry into artful pleading is one
more good reason to reject” the approach. 578 U.S. at —, 136
S. Ct. at 1575.
30                                                 No. 11-2989


    We should focus instead on whether a misrepresentation
or omission of material fact is an element of the plaintiff’s
cause of action, as the Second and Ninth Circuits did in
Kingate and Freeman. This would provide a straightforward
standard consistent with the statutory language of fraud—“a
misrepresentation or omission of a material fact.” It can be ap-
plied fairly at the pleading stage, preventing both truly artful
pleading by plaintiffs and unfair recasting of contract and fi-
duciary claims as securities claims.